MEMO ENDORSED
Plaintiff is hereby advised that a second amended complaint was
mistakenly filed on the docket of this case on December 4, 2019. That
document has since been deleted from the docket. The Court understands
that no second amended complaint has been filed, and Plaintiff's
Amended Complaint, filed on October 30, 2019 (Dkt. #4) remains the
operative pleading.

The Court also notes that a pre-motion conference concerning
Defendants' anticipated motion to dismiss has been scheduled for
February 18, 2020, at 10:00 a.m. in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, New York. The clerk of
court is directed to terminate the motion pending at docket entry 19.

Dated:      December 18, 2019                      SO ORDERED.
            New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE



 A copy of this Order was mailed by Chambers to:

    Candice Lue
    4122 Bel Vista Court
    Lodi, NJ 07644
